 



EXHIBIT 10.1
AMENDMENT NO. 1
to
EMPLOYMENT AGREEMENT
     THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”) is dated as
of September 29, 2006, by and between International Game Technology, a Nevada
corporation (the “Corporation”), and Thomas J. Matthews (the “Executive”).
     WHEREAS, the Executive is currently employed by the Corporation pursuant to
that certain Employment Agreement, dated as of October 27, 2003 (the
“Agreement”); and
     WHEREAS, the Corporation and the Executive desire to amend the Agreement,
as provided herein.
     NOW, THEREFORE, the parties agree as follows:
     1. The first sentence of Section 1 of the Agreement shall be amended by
adding “President and” before “Chief Executive Officer.”
     2. The bullet-point list in Section 1 of the Agreement shall be amended by
adding a bullet point that the Executive will be responsible for directing the
international operations of the Corporation.
     3. The second paragraph of Section 1 of the Agreement shall be deleted.
     4. Section 2 of the Agreement shall be amended and restated to read in its
entirety as follows:
     “2. Term. The “Term” shall, unless sooner terminated as provided herein,
commence on the Effective Date and end at the close of business on October 26,
2009 (referred to as the “Initial Extension Date”). Notwithstanding the
preceding sentence, on the Initial Extension Date and on each annual anniversary
of the Initial Extension Date (the Initial Extension Date and each annual
anniversary thereof is referred to as an “Extension Date”), the Term shall be
automatically extended through and shall end with the close of business on the
first (1st) anniversary of that Extension Date, unless at least sixty (60) days
prior to such Extension Date the Corporation or the Executive has provided the
other with written notice that the Term shall not be extended or further
extended, as the case may be. The term “Term” shall include any extension
thereof pursuant to the preceding sentence. Provision of notice that the Term
shall not be extended or further extended, as the case may be, shall not
constitute a breach of this Agreement, and shall not entitle the Executive to
severance benefits pursuant to Section 7.”
     5. Section 3.1 of the Agreement shall be amended by deleting “Six Hundred
Fifty Thousand Dollars ($650,000)” and replacing it with “Eight Hundred Thousand
Dollars ($800,000).

 



--------------------------------------------------------------------------------



 



     6. Section 3.2 of the Agreement shall be amended and restated, effective
for the fiscal year beginning October 1, 2006, to read in its entirety as
follows:
     “3.2 Bonus Opportunity. For each fiscal year of the Corporation during the
Term, commencing with the fiscal year beginning October 1, 2006, the Corporation
shall grant to the Executive the opportunity to earn a bonus up to a maximum
amount of Three Hundred Percent (300%) of the Executive’s Base Salary for such
year. A portion of each such bonus opportunity will be based on quantitative
measurements of the Corporation’s profitability, and the remainder of each such
bonus opportunity will be based on a qualitative assessment of the Corporation’s
financial performance and/or other strategic objectives established with respect
to that year, each as determined by the Compensation Committee of the Board. The
Executive’s bonus target for each such fiscal year shall be Two Hundred Fifty
Percent (250%) of the Executive’s Base Salary for such year. The specific bonus
opportunity with respect to a particular fiscal year will be established by the
Compensation Committee prior to or within the first three months of that fiscal
year.”
     7. Section 3.3 of the Agreement shall be amended and restated to read in
its entirety as follows:
     “3.3 Future Annual Equity Grants. The Executive shall be eligible to
participate in and receive annual grants commensurate with his position and
level in any stock option plan and restricted stock plan or other equity-based
or equity related compensation plan, programs or agreements of the Corporation
made available generally to its senior executives; provided that the amount,
timing, and other terms of any such grant shall be determined by the Board (or
the Compensation Committee thereof) in its sole discretion.”
     8. A new Section 8.13 is hereby added to the Agreement to read in its
entirety as follows:
     “8.13 Section 409A Savings Clause. If any provision of this Agreement
contravenes Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), the regulations promulgated thereunder or any related guidance issued
by the U.S. Treasury Department, the Corporation may reform this Agreement or
any provision hereof to maintain to the maximum extent practicable the original
intent of the provision without violating the provisions of Section 409A of the
Code. Notwithstanding any provision of this Agreement to the contrary, if the
Executive is a “specified employee” as defined in Code Section 409A, the
Executive shall not be entitled to any payments upon a termination of his
employment until the earlier of (i) the date which is six (6) months after his
termination of employment for any reason other than death, or (ii) the date of
the Executive’s death. Any amounts otherwise payable to the Executive following
a termination of his employment that are not so paid by reason of this
Section 8.12 shall be paid as soon as practicable after the date that is six
(6) months after the termination of the Executive’s employment (or, if earlier,
the date of the Executive’s death). The provisions of this Section 8.12 shall
only apply if, and to the extent, required to comply with Code Section 409A.”

2



--------------------------------------------------------------------------------



 



     9. Except as expressly modified herein, the Agreement shall remain in full
force and effect in accordance with its original terms.
     10. Capitalized terms that are not defined herein shall have the meanings
ascribed to them in the Agreement.
     11. This Amendment may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
[Remainder of page intentionally left blank]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be duly
executed and delivered on the day and year first above written.

            INTERNATIONAL GAME TECHNOLOGY
      By:                           EXECUTIVE
      /s/ Thomas J Matthews       Thomas J. Matthews           

4